472 F.2d 1380
Virgil Leroy AIKINS, Appellant,v.UNITED STATES of America, Appellee.
No. 72-1982.
United States Court of Appeals,Ninth Circuit.
Feb. 12, 1973.

ORDER
Before ELY and HUFSTEDLER, Circuit Judges, and CRARY,* District Judge.
PER CURIAM:


1
The place of appellant's arrest is immaterial.  The cause is remanded to the district court for the purpose of conducting an evidentiary hearing limited to the issue: Was the offense to which appellant pleaded guilty committed within the territorial jurisdiction of the United States?


2
The district court shall appoint counsel to represent the appellant in said hearing.



*
 Honorable E. Avery Crary, United States Judge for the Central District of California, sitting by designation